DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1, 10, and 15 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one arm and the at least one pivotable portion of the first member (as recited, for example, in claim 3); the first controller, the second controller, and the computing device (as recited, for example, in claim 5); and the projectile exterior feature and the launch tube interior feature (as recited, for example, in claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

	Specification
4.	The abstract of the disclosure is objected to because the abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  Correction is required.  See MPEP § 608.01(b). 1.	

5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “first source of motive force” is recited, for example, in line 8 of claim 1; the term “second source of motive force” is recited, for example, in line 15 of claim 1; the term “first member” is recited, for example, in line 19 of claim 1; the term “second member” is recited, for example, in line 24 of claim 1; the terms “first controller” and “second controller” are recited, for example, in lines 2 and 3 of claim 5; the terms “first data” and “second data” are recited, for example, in lines 7 .
It is noted that the requirement in 37 CFR 1.75(d)(1) is to impose consistent terminology between the claim language and that used in the written specification “in order to insure certainty in construing the claims in the light of the specification”.   MPEP 608.01(o).  This type of objection may be overcome, for example, by appropriately amending the specification to provide the requisite antecedent basis, provided no new matter is introduced.  See MPEP 608.01(o).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 5-6 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 6 recite that one or more computing devices execute computer-executable instructions to perform various tasks.  The execution of instructions recited in each claim does not appear to be described in specification.
Claims 16 and 17 recite that one or more computing devices include computer-executable instructions to perform various tasks.  The computer-executable instructions recited in each claim do not appear to be described in specification.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 1-3, 5-6, 9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paurat et al., Canadian patent publication no. CA-2,107,536-A (“Paurat”) in view of Russell, U.S. Patent Application Publication No. 2017/0130531
Paurat discloses a system (see, e.g., the tunnel borer of Figs. 7-8) including a launch device (one of the launchers 7) and a projectile (explosive charge 8) associated therewith that is accelerated by the launcher into contact with a first region of geologic material (Paurat discusses firing an explosive charge at a hard rock obstacle to disintegrate it; see, e.g., page 2, lines 13-19).  A first source of motive force is provided to move the launch device toward and away from the first region (note the range of movement arrow shown in Fig. 7 for the lower launcher 7 that is attached to the machine frame 2).  A boring assembly includes a cutting tool (cutting head 6) having at 
In the same field of endeavor, Russell discloses a ram accelerator system 100 (e.g., Fig. 1) having a launch tube 106.  With reference to Fig. 12, Russell teaches the use of a system 1200 including a plurality of horizontally-disposed launch tubes 106 for tunnel boring.  Russell further teaches using other types of devices in conjunction with the ram accelerators (e.g., a linear breaker device 1306 and/or a rotary breaker device 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Russell, to provide one or more of the Paurat launch devices as a ram accelerator, including a launch tube, in order to increase the penetration rate of the Paurat system and reduce the time and/or cost associated with tunnel boring.
With respect to claim 3, as discussed above, Paurat discloses a second member in the form of a conveyor.
With respect to claims 5-6 and 16-17, Paurat further discloses a computing device (i.e., a computer; see page 4, lines 13-19) configured to cause the launch device to accelerate the projectile into contact with the first region (e.g., the computer controls the aim of the launcher), cause the cutting tool to contact the first region (e.g., the computer controls the position of the cutting arm), and move the boring assembly into position (e.g., the computer controls the position of the tunnel borer).  Paurat also inherently discloses first and second controllers, as would be necessary to effect the control of the aim of the launcher and the control of the position of the cutting arm, as discussed above.  Further, Russell discloses setting firing parameters based, for example, on properties of the geologic material (see, e.g., Fig. 15 and paragraph [0129]).
With respect to claim 9, Russell further discloses interior features in the launch tube (e.g., baffles; see paragraph [0062], [0135]) that interact with exterior features on the projectile (e.g., fins 416; Figs. 4-5).

With respect to claims 18-19, Paurat discloses a plurality of the orifices 10 distributed on first and second sides of the cutting surface (see Figs. 13-14).
With respect to claim 20, the tunnel borer shown in Figs. 13-14 of Paurat includes a movable vehicle that is capable of movement  toward and away from a first region of geologic material (i.e., the face region to be cut by the cutting tool 9).

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Paurat and Russell applied to claim 3 above, and further in view of Poundstone, U.S. Patent No. 3,922,015.
As discussed above, the combination of Paurat and Russell meets all of the limitations of claim 3.  The combination of references, however, does not specifically disclose a movable receptacle, as recited in claim 4.
In the same field of endeavor, Poundstone discloses a mining/tunneling machine (see Fig. 3) having, at a forward end, a cutting tool (dislodging device 47) rotatably attached to a boom 46 and a conveyor 52 that transports cut material to the rear of the machine.  Poundstone teaches the use of a movable receptacle (shuttle car 53) to receive the cut material transported by the conveyor.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Poundstone, to .

13.	Claims 7-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Paurat and Russell applied to claim 1 above, and further in view of Brandl et al., U.S. Patent Application Publication No. 2017/0298730 (“Brandl”).
As discussed above, the combination of Paurat and Russell meets all of the limitations of claim 1.  The combination of references, however, does not specifically disclose a tunnel stabilization mechanism, as recited in claim 7.
In the same field of endeavor, Brandl discloses a tunneling machine (see cutting apparatus 100; e.g., Figs. 1-2) having a cutting tool (e.g., cutting heads 128) and teaches providing a tunnel stabilization mechanism (see bolting units 107) in conjunction therewith.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Brandl, to provide the Paurat system with a stabilization mechanism, in order to maintain safe operation of the system.
With respect to claim 8, Paurat discloses using the stabilization mechanism 107 to install bolts into a ceiling of the tunnel for the purpose of securing a mesh structure thereto (see paragraph [0041]).
With respect to independent claim 10, the combination of Paurat and Russell also fails to specifically disclose moving the cutting tool into a first section of a shaft after being formed by the system.  Brandl, however, further discloses moving the 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Brandl, to move the Paurat cutting tool into a first section after that first section has been formed by the cutting tool, in order to advance the tunnel being excavated by the system.
With respect to claims 11-12, see the discussion of Paurat and Russell set forth above regarding the rejection of claim 1.
With respect to claim 13, Paurat discloses a second member in the form of a conveyor.
With respect to claim 14, it is inherent in Brandl that the sequence of moving the machine forward into a newly-formed section is repetitive, in order to drive a tunnel having more than a trivial length.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Godfrey discloses a mining/tunneling machine that fires “hypervelocity” projectiles to fracture rock.  Knowlen et al. and Russell et al. (U.S. 2016/0356087) disclose ram accelerator launch tubes having interior features (e.g., baffles) and projectiles having exterior features (e.g., fins).  Dardick and Alvis et al. disclose drilling devices that include both rotary cutting tools and projectile launch tubes.  Gilman and Godfrey et al. disclose fracturing rock by firing projectiles.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

12 September 2021